Citation Nr: 0026403	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  98-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  He served in Vietnam from August 1965 to July 1966.

By a March 1996 rating action, the Togus, Maine Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veteran's original claim of service connection for PTSD.  
The veteran was notified of the denial of the claim, but did 
not appeal.  In a July 1996 rating decision, the RO 
considered additional evidence and again denied the veteran's 
claim.  The veteran was notified of that decision, but did 
not appeal.  As such, that decision became final.

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision of 
the RO which denied the veteran's claim of service connection 
for PTSD.  The Board notes that in the December 1997 
decision, the RO addressed the underlying question of service 
connection for PTSD without specifically considering whether 
the previously denied claim could be reopened.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id.  Although the veteran has not been provided 
the appropriate laws and regulations pertinent to 
establishing new and material evidence, it is not necessary 
since the Board decision is to reopen the claim and there is 
therefore, no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  



FINDINGS OF FACT

1.  Evidence submitted since the July 1996 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran did not engage in combat with the enemy 
during service. 

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD. 

4.  There is no diagnosis of PTSD based upon a verified 
stressor.  


CONCLUSIONS OF LAW

1.  The July 1996 RO decision, which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for PTSD is new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1996 decision, the RO denied service connection 
for PTSD on the basis that the veteran did not have a 
verifiable stressor to support the diagnosis of PTSD.  
Evidence considered at that time included the report of a VA 
examination conducted in October 1995, outpatient treatment 
records and the veteran's DD 214.  The veteran was notified 
of that decision later that month; however, no appeal was 
filed.  

In a July 1996 rating decision, the RO determined that the 
claim of service connection for PTSD remained denied.  
Additional evidence considered at that time included the 
veteran's service personnel and medical records.  The veteran 
was informed of that decision and his appellate rights that 
same month.  He did not timely appeal the denial of service 
connection and that claim became final.  38 U.S.C.A. 
§ 7105(c).

In October 1997, the veteran's representative submitted a 
statement and additional evidence which the RO interpreted as 
a claim to reopen.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  Id.  When a claimant seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Elkins v. West, 12 Vet. 
App. 209, 218-9 (1999).  The first step is to determine 
whether the evidence received since the last final 
disallowance of the claim is new and material under 38 C.F.R. 
§ 3.156(a) (1999).  If the evidence is new and material, the 
claim is reopened and it must then be determined whether the 
claim, as reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  Id..  If the claim is not well 
grounded, that is the end of the matter.  If the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Id.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Evidence submitted since July 1996 (the most recent denial of 
the claim) includes the report of a September 1997 VA 
hospitalization; reports from the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR); private medical 
records; statements from a friend of the veteran; and 
statements from the veteran, both written and offered as 
testimony at a hearing at the RO.  

Of the recently submitted evidence, the Board notes that the 
information received from the USASCRUR detailed the 
operations performed by the veteran's unit in Vietnam and 
note the occurrence of an event cited by the veteran as being 
stressful.  As the evidence to reopen must merely 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision", Hodge, 155 F.3d at 1363, the Board 
finds that this new evidence bears directly and substantially 
on the question of service connection for PTSD, particularly 
whether the veteran has a verifiable stressor.  Accordingly, 
as new and material evidence has been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Having reopened the appellant's claim, the Board must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Only after a determination that the claim is well grounded 
may the Board proceed to evaluated the merits of the claim, 
provided that VA's duty to assist has been fulfilled.  
Eilkins.  

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and the report of an October 1995 VA 
examination includes a diagnosis of PTSD, related to military 
service.  Under these circumstances, the Board finds that the 
veteran's claim is plausible and thus well grounded.  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  In that 
regard, the Board notes that the veteran's representative has 
contacted the USASCRUR in attempts to verify the veteran's 
claimed stressors and the record includes reports received 
from that organization.  The record also includes treatment 
reports and statements received from the veteran.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107.

As the claim is well grounded and the duty to assist has been 
fulfilled, the Board will proceed to evaluate the merits of 
the claim.  Eilkins.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  38 C.F.R. 3.303(d).

The adjudication of a well-grounded claim for service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 1991).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended in light of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) 
now provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation, was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  Id.

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board must conclude that the 
evidence has not established service connection for PTSD 
under either the old or new regulation pertaining to service 
connection for PTSD.  Initially, the Board observes that even 
under the new regulation, the three requirements for service 
connection remain essentially unchanged.  It is still 
necessary to provide medical evidence of a current diagnosis, 
a medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f).  References to service department evidence of 
combat or receipt of specific combat citations have been 
removed.  Thus, if the evidence establishes that the veteran 
engaged in combat, his lay testimony, subject to certain 
restrictions cited above, is sufficient to establish that the 
claimed combat-related stressor actually occurred.  As the 
general requirements have not been substantively changed, the 
Board finds that the veteran is not prejudiced by not being 
notified of the change in the regulation.  Bernard.  

The record includes diagnoses of PTSD (October 1995 VA 
examination) and treatment records (see the September 1997 VA 
hospitalization report) pertaining to PTSD.  Thus, Board will 
assume that the diagnosis of PTSD is current.  The record 
also includes medical opinions linking the diagnosis of PTSD 
and the veteran's report of stressful events during service.  
What the record does not include, however, is credible 
supporting evidence that any of those events reported by the 
veteran actually occurred. 

Service personnel records show that the veteran served as an 
ammunition storage specialist with the United States Army in 
the Republic of Vietnam from August 1965 to July 1966.  The 
veteran's DD Form 214 shows that he was awarded the Vietnam 
Service Medal and the National Defense Service Medal. 

There is no evidence in the service personnel records that 
the veteran was awarded a citation for combat service, and 
neither award received by the appellant is indicative of 
combat.  Rather, the Vietnam Service Medal was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and contiguous waters or airspace thereover, after 3 
July 1965 through 28 March 1973.  Members of the Armed Forces 
of the United States in Thailand, Laos, or Cambodia, or the 
airspace thereover, during the same period and serving in 
direct support of operations in Vietnam were also eligible 
for this award.  To be eligible for award of the medal, an 
individual must have been (1) attached to or regularly serve 
for one or more days with an organization participating in or 
directly supporting military operations; (2) attached to or 
regularly serve for one or more days aboard a naval vessel 
directly supporting military operations; (3) actually 
participated as a crewmember in one or more aerial flights 
into airspace above Vietnam and contiguous waters directly 
supporting military operations; (4) served on temporary duty 
for 30 consecutive days or 60 nonconsecutive days in Vietnam 
or contiguous areas, except that the time limit may be waived 
for personnel participating in actual combat operations.  AR 
600-8-22.

Finally, the National Defense Service Medal was established 
by Executive Order 10448, 22 April 1953, as amended by 
Executive Order 11265, 11 January 1966 and Executive Order 
12776, 18 October 1991.  It is awarded for honorable active 
service for any period between 27 June 1950 and 27 July 1954, 
both dates inclusive, between 1 January 1961 and 14 August 
1974, both dates inclusive, and 2 August 1990 to a date to be 
determined.  Id.

In written statements and testimony offered at a personal 
hearing at the RO, the veteran has reported several events 
which he considered particularly stressful during service.  

In an undated statement offered by the veteran as part of a 
counseling intake assessment, he reported feeling frightened 
as soon as he arrived in Vietnam.  He recounted that he 
walked guard duty unarmed and feared for his life.  In 
relating specific stressful events, the veteran recalled that 
he saw a South Vietnamese soldier who had just been killed by 
a land mine, and saw severely wounded men in hospitals.  Both 
situations were reportedly extremely upsetting to the 
veteran.  He further recalled being upset when he learned 
that most of the unit he had traveled to Vietnam with had 
been killed.  The veteran also reported that he was shot at 
by snipers on several occasions while standing guard duty.  
He reported being scared while hearing a B-52 strike and when 
he believed his unit was being attacked.  He also related 
being scared of snakes, and witnessing Republic of Korea 
forces inhumanely treat a captured Viet Cong soldier.

In a report submitted in October 1997 by the veteran's 
representative, the USASCRUR included operational reports 
which noted that the activities of the veteran's organization 
while in Vietnam included supplying ammunition to combat 
elements.  Those reports do not document any finding that the 
appellant engaged in combat, and they do not corroborate any 
claimed stressor suggested by the veteran. 

The veteran testified at an April 1998 personal hearing that 
his unit was deployed with a combat unit and the conditions 
under which they operated were unsafe.  Also testifying on 
the veteran's behalf at the hearing was a counselor from the 
Vet Center who repeated some of the veteran's claims.  In 
response to questioning, the veteran reported that his duties 
in ammunition supply did not require him to be in the same 
vicinity as the artillery units.  He testified that the 
artillery units were farther away.  (see transcript page 11).  
The veteran further testified that he did not remember 
specific details, i.e., dates, places, or names of 
individuals pertaining to any claimed stressful event  

In a written statement submitted at the hearing, a service 
buddy of the veteran's related the circumstances of their 
duties in Vietnam and reiterated the veteran's claim that the 
duty was frightening.  

In another report submitted in July 1999 by the veteran's 
representative, the USASCRUR noted that an operation report 
did make mention of an incident that occurred in August 1966 
as claimed by the veteran; however, the extract did not make 
mention of the veteran's unit involvement.  

In July 1999, Social Security records pertaining to the 
veteran were received, however, while they document that 
health care providers have diagnosed PTSD, they do not help 
to independently verify any of the claimed stressful events, 
and they do not support any suggestion that he served in 
combat.

A July 2000 report from Sally R. Weiss, M.D., noted diagnoses 
PTSD, and major depression.

The veteran essentially argues that his unit worked on front 
lines and thus was in combat.  With regard to those the 
veteran's assertions that he experienced stressors relating 
to combat, however, the Board finds that there is no credible 
supporting evidence showing that he ever served in combat.  
Although one of the events reported by the veteran was noted 
in operational reports provided by the USASCRUR, those 
reports do not verify or corroborate that either the 
veteran's unit or the appellant personally closed with and 
engaged the enemy.  As such, the veteran must provide 
credible supporting evidence in addition to his lay testimony 
that he witnessed an ammo dump explode in April 1966, that he 
witnessed a shooting in the ammo dump area, that he witnessed 
a soldier lose his leg after stepping on a mine, or that he 
witnessed any other event associated with the claimed 
stressors.  Simply put, because the veteran is not a combat 
veteran, he must present, under both the old and the new 
regulation, credible supporting evidence that the claimed 
stressors actually occurred.  38 C.F.R. § 3.304(f).  The 
appellant has failed to do so, and efforts to assist him in 
this regard have been fruitless.  

Therefore, in the absence of credible supporting evidence 
verifying even one of the alleged stressors in service, there 
can be no medical evidence linking the PTSD symptomatology to 
those stressors.  Thus, the claim of service connection for 
PTSD must be denied.  

The Board has considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for PTSD is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

